UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1381


DAVID HUGH ROBERTS,

                  Debtor - Appellant,

             v.

CHERYL ANN CREIGHTON; EDWARD A. DERENBERGER,

                  Defendants – Appellees,

     and

BRIAN A. GOLDMAN,

                  Trustee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, Chief District
Judge. (1:08-cv-01775-BEL; BK-95-51301; AP-08-00233)


Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief    Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David Hugh Roberts, Appellant Pro Se.            Edward A. Derenberger,
Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David Hugh Roberts appeals from the district court’s

order affirming the bankruptcy court’s orders denying his motion

to reopen his bankruptcy case and to remove a proceeding from

state court.       We have reviewed the records and decisions of the

bankruptcy court and the district court and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       See Roberts v. Creighton, Nos. 1:08-cv-01775-

BEL;   BK-95-51301;     AP-08-00233   (D.   Md.   Feb.   27,     2009).      We

dispense    with    oral   argument   because     the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                    AFFIRMED




                                      2